Title: From Alexander Hamilton to Thomas Jefferson, [20–27 May 1792]
From: Hamilton, Alexander
To: Jefferson, Thomas


[Philadelphia, May 20–27, 1792]
Mr. Hamilton presents his respectful Compliments to The Secretary of State. He has perused with as much care and attention as time has permitted the draft of a letter in answer to that of Mr. Hammond of March 5th.
Much strong ground has been taken and strongly maintained, particularly in relation to—
1   The recommendatory clauses of the Treaty
2   The previous infractions by G Britain as to Negroes & Posts.
3   The Question of Interest.

And many of the suggestions of the British Minister concerning particular acts and adjudications, as far as can be judged without consulting the documents, appear to be satisfactorily obviated.
But doubts arise on the following particulars—
1.   The expediency of the retaliation in the 1. 2 & 3d. Pages. Much of the propriety of what is said depends on the question of the original right or wrong of the war. Should it lead to observations on that point, it may involve an awkward and irritating discussion. Will it not be more dignified as well as more discreet to observe concisely and generally on the impropriety of having deduced imputations from transactions during the war, and alluding in the aggregate and without specification to the instances of Legislative Warfare on the part of the British Parliament which might be recriminated, to say, that this is foreborne as leading to an unprofitable and unconciliating discussion?
2   The soundness of the doctrine (page 4) that all Governmental acts of the States prior to the 11 of April are out of the discussion. Does not the term “sujets,” to whom, according to Vatel, notice is necessary, apply merely to Individuals? Are not states members of a fœderal league the “parties contractantes” who are bound by the treaty itself from the time of its conclusion; that is, in the present case, from the time the provisional treaty took effect by the ratification of the preliminary articles between France & Britain?
3   The expediency of so full a justification of the proceedings of certain states with regard to Debts. In this respect, Extenuation rather than Vindication would seem to be the desireable course. It is an obvious truth and is so stated that Congress alone had the right to pronounce a breach of the Treaty and to fix the measure of retaliation. Not having done it the states which undertook the task for them contravened both their Fœderal duty and the Treaty. Do not some of the Acts of Congress import that the thing was viewed by that body in this light? Will it be well for the Executive now to implicate itself in too strong a defence of measures which have been regarded by a great proportion of the Union and by a respectable part of the citizens of almost every state as exceptionable in various lights? May not too earnest an apology for installment and paper-money laws, if made public hereafter, tend to prejudice somewhat the cause of good government and perhaps to affect disadvantageously the character of the General Government?
To steer between too much concession and too much justification in this particular is a task both difficult and delicate—but it is worthy of the greatest circumspection to accomplish it.

4   The expediency of risking the implication of the tacit approbation of Congress of the “retaliations of the four states” by saying that they neither gave nor refused their sanction to those retaliations? Will not the national character stand better if no ground to suspect the connivance of the National Government is afforded? Is not the fact, that Congress were inactive spectators of the Infractions which took place, because they had no effectual power to controul them?
5   The truth of the position which seems to be admitted (Page 57) that the quality of Alien Enemy subsisted till the Definitive Treaty. Does not an indefinite cessation founded too on a preliminary Treaty, put an end to the State of War and consequently destroy the relation of alien enemy. The State of War may or may not revive if points which remain to be adjusted by a definitive Treaty are never adjusted by such a treaty—but it is conceived that a definitive Treaty may never take place and yet the state of War and all its consequences be completely terminated.
6   The expediency of grounding any argument on the supposition of either of the parties being in the wrong as in Page 65. The rule in construing Treaties is to suppose both parties in the right, for want of a common judge &c. And a departure from this rule in argument might possibly lead to unpleasant recrimination.
The foregoing are the principal points that have occurred on one perusal. They are submitted without reserve. Some lesser matters struck which would involve too lengthy a commentary. Many of them merely respecting particular expressions. A mark thus + ⟨is⟩ in the margin of the places, which will probably suggest to the Secretary of State, on a revision, the nature of the reflections which may have arisen. It is imagined that there is a small mistake in stating that Waddington paid no rent.
